DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	The following is a Final action in response to the current amendment filed on 12/31/2020.  
	Claim 1 has been amended; claims 8-15 are withdrawn; claims 16-23 are canceled; and new claims 24-28 are added. Accordingly, claims 1-7 and 24-28 are currently pending in this application.  
3.	Although the current amendment is filed in an attempt to overcome the indefiniteness rejection that the Patent Board established under section §112(b) (see the decision issued on 12/02/2020), the amendment still fails to comply with section §112(b) (see the analysis below). Consequently, the rejection under section §112(b) is mainlined in this current office-action.  
	In addition, the newly added claims also involve some discrepancies, which triggered a new ground of rejection.   

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-7 and 24-28 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “(A) a surface layer of a sheet made of a material comprising (a) an aqueous crosslinked gel made of a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and (b) silica particles”
	However, it is unclear how the material claimed above is considered to comprise (a) gel and (b) silica particles. According to the original disclosure, the gel (e.g.  the  aqueous crosslinked gel) appears to already contain silica particles. Particularly, the formation of the gel appears to be due to the silica particles (see ¶[0020] and [0032] respectively, emphasis added),
“	The material for molding an organ model of the present invention can be easily produced by, for example, cooling an aqueous polyvinyl alcohol solution containing a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and silica particles . . .  and thawing the resulting formed aqueous gel” 

“	When the  material for  molding an organ model  of the present  invention is  a crosslinked gel being crosslinked with dimethyl sulfoxide, the material for molding an organ model can be easily produced, for example, by cooling a polyvinyl alcohol-mixed solution comprising a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 1% by mole, silica particles, dimethyl sulfoxide and water to a temperature of -10°C or lower, and thereafter thawing the resulting formed aqueous gel”
the disclosed material, which is in the form of gel, already contains silica particles. Accordingly, the current claims are indefinite since claim 1 is requiring a material that comprises (a) gel (i.e. an aqueous crosslinked gel) and (b) silica particles  even though the gel, per the disclosure, already contains silica particles. 
	Note that it is always Applicant’s responsibility to present claims that fully comply with section §112(b). 
	In addition, claim 24 recites, “wherein the organ is a brain, a heart, an esophagus, a stomach, a bladder, a small intestine, a colon, a liver, a kidney, a pancreas, a spleen or a uterus”
	However, it is unclear whether the above claim is attempting to claim an actual organ; and therefore, the claim is ambiguous.   
5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 26-28 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
wherein the layer is a resin sheet”; claim 27 recites, “wherein the layer is a net-like resin sheet”; and claim 28 recites, “wherein the layer is a nonwoven fabric”.
However, each of claims 26-28 fails to further limit the subject matter of claim 1 since each of the above claims is simply reciting the same feature encompassed per claim 1 (claim 1 already recites, “a layer selected from the group consisting of a resin sheet, a net-like resin sheet and a nonwoven fabric”). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
6.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 12/31/2020). 
	Regarding the rejection under section §112(b), Applicant incorrectly asserts that the current claims “comply with the requirements of 35 U.S.C. § 112” (see pages 6 and 7 of Applicant’s remark). However, as already pointed out above (see the analysis under section §112(b)), the current claims still fail to comply with section §112(b). Accordingly, the indefiniteness rejection, per section §112(b), is maintained in this office-action. 
Applicant’s arguments directed to the prior art have also been considered (pages 7-11 of Applicant’s remark). However, due to the indefiniteness of the current claims (see above), no prior art rejection is established in this current office-action. Accordingly, Applicant’s arguments in this regard are now moot.   

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715